Liddle, J.
The defendant has been convicted for violation of section 982. of the Penal Law for having in his possession a machine commonly known as a slot macMne.
This section applies to possession of slot macMnes, and makes it a misdemeanor to keep or maintain any machine into wMch may be inserted a piece of money or other object, and from wMch as a result may be issued, “ Any piece or pieces of money or any check or memorandum calling for any money. ’ ’ The evidence shows that Officer Brown inserted five nickels in the machine, pulled the lever and there issued from the macMne fourteen tokens; that he thereafter inserted four of these tokens m the macMne and the ten tokens he handed to the defendant beMnd the bar and received fifty cents. These facts are clearly distinguishable from the facts as set forth in the opimon in People v. Jennings (257 N. Y. 196). However, where there is proof that tokens were inserted in the macMne and tokens issued therefrom and they are changeable or may be exchanged for money or other memoranda calling for money, the possession of such machine is clearly a violation of section 982 of the Penal Law. (See People v. Kopper, 253 N. Y. 83.) Judgment of conviction is affirmed.